197 P.3d 620 (2008)
224 Or. App. 459
STATE of Oregon, Plaintiff-Respondent,
v.
Robert ASHBAUGH, Defendant-Appellant.
050004CR; 133975.
Court of Appeals of Oregon.
Submitted October 30, 2008.
Decided December 10, 2008.
Peter Gartlan, Chief Defender, and Marc D. Brown, Deputy Public Defender, Legal Services Division, Office of Public Defense Services, filed the brief for appellant.
Hardy Myers, Attorney General, Mary H. Williams, Solicitor General, and Michael R. Washington, Senior Assistant Attorney General, filed the brief for respondent.
Before HASELTON, Presiding Judge, and ARMSTRONG, Judge, and CARSON, Senior Judge.
PER CURIAM.
Defendant appeals his convictions for assaulting a public safety officer, ORS 163.208, and resisting arrest, ORS 162.315, and also asserts that the trial court erred in imposing a compensatory fine. We reject without discussion defendant's challenge to his convictions. Concerning the imposition of a compensatory fine, the state concedes that the record is legally insufficient to support the imposition of such a fine. On review of the record, we accept the state's concession in that regard as well founded. See State v. Donahue, 165 Or.App. 143, 995 P.2d 1202 (2000).
Compensatory fine vacated; remanded for resentencing; otherwise affirmed.